DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election of group I and the species where the at least one second monomer is acrylic acid, R1 = R2 = hydrogen, R3 = R4 = CH3, and Za = CH2 in the reply filed on July 19, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The election omitted a selection for the Pi moiety in formula I which is the broadest embodiment of the claimed photoinitiator. After several discussions with the applicant’s representative, Scott Rothenberger, to clarify what the election requested, the applicant elected acetophenones, and more specifically the first compound shown in claim 40. This yields a Pi = 
    PNG
    media_image1.png
    78
    109
    media_image1.png
    Greyscale
. During the course of search, the elected compound was found to be free of the art as were the remaining monomers shown in claim 40. The scope of the search was expanded to other similarly structured photoinitiator compounds that have R1 = R2 = hydrogen, R3 = R4 = CH3, different options for Za, and a similar acetophenone functionality as the photoinitiator moiety. The rejections reflect the additionally considered species.
Claims 45, 47-59, 64, and 66-78 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. 


Claim Objections
Claims 28 and 60 are objected to because of the following informalities:  the graphical representations of compounds in the claims employ R1 and R2, however the verbiage delineating the options for these substituents recite R1 and R2. The substituent names should be consistent throughout the claims. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-44, 46, 60-63, ad 65 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 28-29, 31-37, 42, 43, and 60-62 recite options for the identity of various substituent groups via Markush listings that are improper in one or two aspects. A Markush listing should be recited with closed language, stating a grouping “consisting” of a collection of members or clearly delineate otherwise a closed grouping of options. The instant claims recite a grouping “comprising” a collection of members which permits selections from outside the recited collection. In addition, the claims recite that a substituent “comprises option 1, option 2…and option x”. The members of a Markush listing should be “selected from the group consisting of option 1, option 2…and option x” or should be “selected from option 1, option 2,…or option x” or similarly worded. 
Claim 40 has a similar issue where it recites “the monomer comprises one of formulae:” formula A, formula B, formula C, …and mixtures thereof. This could be clarified as “A polymeric coating, wherein the polymer comprises at least one monomer selected from the group consisting of”, then list the structures and no longer recite “and mixtures thereof”. 
Claims 42-43 and 61-62 recite “the second monomer”, while their parent claims recite “at least one second monomer”. As a result, it is unclear if the limitations of these claims apply to only one “second monomer” or if they apply to all of the “second monomers”. Dependent claims should use language that parallels the parent claim when they reference one of its components. If the parent claim recites “at least one x”, then the dependent claims should recite “the at least one x”. 
Claims not expounded upon explicitly are indefinite because they depend from an indefinite claim and do not add clarity.

It is noted that numerous claims employ the term “comprises” when delineating options for substituent groups. This claim drafting style does not limit the substituent to only the recited options, but permits the presence of additional atoms. For example, the recitation “wherein the linker Z  in formula (I) comprises the structure -C(R3)(R4)-Za-” in claim 28 requires this structure be present in Z, but does not limit Z to only this structure. If this is not the applicant’s intent, more precise wording should be considered.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 28-39, 41-44, and 60-63 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Babu et al. (previously cited).
Babu et al. disclose generating a coating from compositions of their invention (see abstract). The composition is composed of an ethylenically unsaturated monomer and an acrylamido photoinitiator (see column 3 lines 1-9). An example combines acrylic acid and another ethylenically unsaturated monomer with their compound 1 photoinitiator that has the following structure:

    PNG
    media_image2.png
    214
    634
    media_image2.png
    Greyscale
 
(see example 8; instant claims 28-33, 41-44, and 60-63). Here the instant R3 = R4 = CH3 and Za comprises -O-C2- alkylene, according to the syntax of formula I and Ib (see instant claims 37 and 60). The photoinitiator is an acetophenone, Norrish type I initiator (see column 4 line 34-column 5 line 7; instant claims 34-36). Further, Ph is an unsubstituted phenyl,  X is 
    PNG
    media_image3.png
    76
    76
    media_image3.png
    Greyscale
in the para position, where R is C1 alkyl, and m is 1, according to the syntax of formula V (see instant claims 37-39). The components are combined, applied to a surface as a coating, and polymerized together (see instant claim 28). Therefore claims 28-39, 41-44, and 60-63 are anticipated by Basu et al.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 28-39, 41-44, and 60-63 are rejected under 35 U.S.C. 103 as being unpatentable over Babu et al.
Babu et al. disclose generating a coating from compositions of their invention (see abstract). The composition is composed of an ethylenically unsaturated monomer and an acrylamido photoinitiator (see column 3 lines 1-9). An example combines acrylic acid and another ethylenically unsaturated monomer with their compound 1 photoinitiator that has the following structure:

    PNG
    media_image2.png
    214
    634
    media_image2.png
    Greyscale
 
(see example 8; instant claims 28-33, 41-44, and 60-63). Here the instant  R3 = R4 = CH3 and Za comprises -O-C2- alkylene, according to the syntax of formula I and Ib (see instant claims 37 and 60). The photoinitiator is an acetophenone, Norrish type I initiator (see column 4 line 34-column 5 line 7; instant claims 34-36). Further, Ph is an unsubstituted phenyl,  X is 
    PNG
    media_image3.png
    76
    76
    media_image3.png
    Greyscale
in the para position, where R is C1 alkyl, and m is 1, according to the syntax of formula V (see instant claims 37-39). The components are combined, applied to a surface as a coating, and polymerized together (see instant claim 28). Babu et al. also teach their compound 9, shown below, an a photoinitiator to employ:

    PNG
    media_image4.png
    288
    625
    media_image4.png
    Greyscale

Here the instant R3 = R4 = CH3 and Za is -CO-NRa, where Ra is hydrogen, according to the syntax of formula I (see instant claim 37). The photoinitiator is once again an acetophenone, Norrish type I initiator (see column 4 line 34-column 5 line 7; instant claims 34-36). Further, Pi comprises Ph which is a substituted phenyl,  X is 
    PNG
    media_image3.png
    76
    76
    media_image3.png
    Greyscale
in the para position, where R is C2 alkyl, and m is 1, according to the syntax of formula V (see instant claims 37-39). Babu et al. go on to teach the inclusion of a plasticizer in their composition (see column 11 lines 56-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make and polymerize the coating of Babu et al. as exemplified in the example 8, where a plasticizer is also included in the composition. This modification would have been obvious based upon their guidance to include a plasticizer in their composition. It additionally would have been obvious to make this coating, where compound 9 of Babu et al. is exchanged for compound 1. This choice would have been obvious as another embodiment of Babu et al. relying on an alternate exemplified photoinitiator and as the simple substitution of one known element for another in order to yield a predictable outcome. Therefore claims 28-39, 41-44, and 60-63 are obvious over Babu et al.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARALYNNE E HELM/           Examiner, Art Unit 1615